Citation Nr: 1341203	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  07-33 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for a left knee disability (left knee patellar enthesopathy, tendonitis and degenerative disease with
Osgood Schlatter).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active military service from October 1974 to November 1978.
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board recognizes that the first issue on appeal was initially limited to service connection for PTSD.  However, the record reflects that the Veteran has also sought treatment for other disabilities listed under Axes I and II of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125 (2013).  Although he has not formally sought service connection for those disabilities, the Board finds that they are reasonably encompassed within his pending service-connection claim.  Indeed, such a liberal construction of that issue is proper in light of the holding of the United States Court of Appeals for Veterans Claims (Veterans Court) that claims for service connection for one acquired psychiatric disability effectively encompasses claims for all such disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the Board has broadened the scope of that issue as reflected on the title page.

Next, the Board acknowledges that it previously considered the Veteran's appeal in August 2011, when it determined that further evidentiary development was needed.  As discussed in further detail below, the Board is satisfied that the terms of its August 2011 remand have met with substantial compliance with respect to the psychiatric claim such that appellate review of that issue may proceed.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (finding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the prior remand instructions met with substantial compliance), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Conversely, further development is required with respect to the second issue on appeal, which was originally before the Board as a claim for service connection.  Pursuant to the August 2011 remand, the Agency of Original Jurisdiction (AOJ) issued a June 2012 rating decision granting service connection and assigning an initial 10 percent rating for a left knee disability, identified as left knee patellar enthesopathy, tendonitis and degenerative disease with Osgood Schlatter.  The Veteran has since contested that initial assigned rating in a November 2012 written statement, which the Board has construed as a timely Notice of Disagreement.  Accordingly, the Board has retaken jurisdiction of the Veteran's left knee claim for the limited purpose of remanding it for issuance of a Statement of Case (SOC).  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); (holding that, where a Notice of Disagreement has been filed and a SOC has not been issued, appropriate Board action is to remand for issuance of a SOC).  

As a final introductory matter, the Board acknowledges that, in the aforementioned November 2012 statement, the Veteran has also expressed disagreement with the AOJ's proposal to reduce his monthly VA payments from $1,021.00 to $758.00.  However, the Board finds that this issue is not ripe for remand as it concerns an anticipated, rather than a completed, action.  Nevertheless, the Board refers the Veteran's concerns regarding his monthly VA payments to the AOJ for appropriate action.

The issue of entitlement to an initial increased rating for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.

2.  The Veteran's currently diagnosed Axis I acquired psychiatric disorders (drug-induced organic affective syndrome; polysubstance abuse disorder; and cocaine, alcohol, and nicotine dependence, in remission) are due to willful misconduct and are not etiologically related to his active military service or to any disability incurred therein.

3.  The Veteran's currently diagnosed Axis II antisocial personality disorder was not superimposed by a separate acquired psychiatric disability that was incurred or aggravated during his active military service.   


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this discussion, the Board notes that it has reviewed all the evidence in the Veteran's paper and electronic claims files.  This includes the written argument that he and his representative have presented in support of his service-connection claim, as well as his service and post-service treatment records. 

Although the Board is obligated to provide adequate reasons and bases for its decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim for service connection and what the evidence of record shows, or fails to show, with respect to that issue.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Before proceeding to the merits of a perfected appeal, the Board must consider whether VA has met its duties to notify and assist the Veteran under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Hence, the Board will now address each of these statutory duties in the order set forth below.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claims at issue.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service-connection claim:  Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  

VCAA notice must generally be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
 
In this case, VCAA notice was provided through letters issued in January and March 2006, prior to the initial unfavorable adjudication.  The January 2006 letter advised the Veteran of the specific evidence needed to establish service connection for PTSD, as well as his responsibilities, and those of VA, for obtaining such evidence.  Thereafter, the March 2006 letter provided the Veteran with a detailed description of how VA assigns a disability rating and an effective date following the grant of service connection.  As such, the January and March 2006 letters collectively comported with the Pelegrini notice provisions while also satisfying the heightened VCAA requirements set forth in Dingess.  

The Board acknowledges that the above correspondence predated and, thus, did not address the revised regulatory criteria governing service connection for PTSD.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); 75 Fed. Reg. 39843 (July 13, 2010).  Nevertheless, the Veteran has since been apprised of those liberalizing provisions in accordance with the Board's August 2011 remand.  Thereafter, his psychiatric claim has been readjudicated in a June 2012 Supplemental Statement of the Case (SSOC).  The Board considers that readjudication sufficient to cure any VCAA timing defect inherent in this case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication, as in a SOC or SSOC, is sufficient to cure a timing defect).  

Moreover, while the above correspondence has focused on the Veteran's claimed PTSD, he has demonstrated actual knowledge of the notice provisions regarding other acquired psychiatric disabilities.  Indeed, the Veteran has essentially argued that all of his current mental health problems are attributable to the in-service stressors outlined below.  As such, he has shown that he not only understands the specific criteria governing service connection for PTSD, but also grasps the basic requirements for establishing VA benefits for those other disabilities.  The Board considers the Veteran's display of actual knowledge, in tandem with the most recent notice furnished in the June 2012 SSOC, sufficient to cure any prejudice arising from the foregoing VCAA letters.  Thus, absent other evidence to the contrary, the Board finds that VA has fully met its duty to notify the Veteran under 38 C.F.R. § 3.159(b).

Duty to Assist

The Board also finds that VA has satisfied its duty to assist the Veteran pursuant to 38 C.F.R. § 3.159(c)(4).  In this regard, the AOJ has obtained copies of his service treatment records, service personnel records, and pertinent VA medical records.  Significantly, the Veteran has not alleged, and the record has not otherwise shown, any documentation that remains outstanding with respect to his claim for service connection.

In addition to records procurement, the duty to assist includes providing an examination when necessary to support a claim.  In this case, however, the Board finds that, for the reasons that follow, the Veteran does not have any currently diagnosed acquired psychiatric disability that is etiologically related to any aspect of his active military service.  Therefore, the duty to obtain a medical opinion has not been triggered by the extant record.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C.A. § 5103A(d)(2) (holding that a VA examination is in order when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim).  Nor has the Veteran expressly argued that such an examination is warranted.  Accordingly, the Board finds that to remand his service-connection claim for this purpose would only delay adjudication, without benefiting the Veteran, and should therefore not be undertaken.  See Sondel v. West, 13 Vet. App. 213 (1999).

Nor should any other evidentiary development be undertaken as the Board's August 2011 remand has already beenmet with substantial compliance by the AOJ.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As discussed, the AOJ has notified the Veteran of the PTSD regulatory changes, which, in pertinent part, have liberalized the standard for verifying in-service stressors based on hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); 75 Fed. Reg. 39843 (July 13, 2010).  Thereafter, the AOJ has readjudicated the appeal in a June 2012 SSOC, which has expressly considered all evidence added to the claims file since the last adjudication.  The Board recognizes that, since the issuance of the SSOC, the claims file has been updated with the additional VA outpatient treatment records and a July 2013 Appellate Brief.  However, the evidence and argument contained therein is wholly cumulative and redundant of that previously of record.  As such, a waiver of initial AOJ review is not required in this instance.  Moreover, absent any other showing to the contrary, the Board is satisfied that there has been substantial compliance with the terms of its August 2011 remand, including its instruction to readjudicate the Veteran's service-connection claim in an SSOC.  See Stegall, 11 Vet. App. at 271.  

As a final matter regarding the duty to assist, the Board notes that, while the Veteran has not had the opportunity to testify at a Board hearing in support of his appeal, he has expressly waived his right to such a proceeding.  

Accordingly, the Board finds the Veteran has had the opportunity to meaningfully participate in the adjudication of his claim for service connection for an acquired psychiatric disability, to include PTSD.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Analysis

The Veteran contends that, during his period of active military service, he was harassed because of a speech impediment and was further traumatized by witnessing a fatal parachuting accident.  See December 2005 Statement in Support of Claim for Service Connection for PTSD.  Consequently, the Veteran maintains that he developed PTSD and related acquired psychiatric disabilities for which service connection is warranted.  Id.

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In determining whether such benefits are warranted, the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).

Establishing service connection on a direct basis generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishing entitlement on a secondary basis requires evidence of (1) current disability; (2) service-connected disability; and (3) a connection between the two.  See 38 C.F.R. § 3.310; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition to the above criteria, the specific requirements for service connection for PTSD include: (1) a medical diagnosis rendered pursuant to the DSM-IV, as expressly contemplated by 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  Parenthetically, the Board notes that, while the newer DSM-V has been officially released, VA's governing provisions continue to explicitly reference the criteria in the DSM-IV.  See 38 C.F.R. § 4.130 (2013).  

Here, the evidence of record does not establish that the Veteran has a DSM-IV diagnosis of PTSD.  38 C.F.R. § 4.125(a) (2013).  To the contrary, he has consistently screened negative for the disorder on diagnostic tests administered both prior to and after the perfection of this appeal.  See, e.g., VA Mental Health Records dated November 2001, January 2003, May 2007, and March 2013.  

The Board considers the above diagnostic findings, rendered by the Veteran's VA treating clinicians, to be probative in this instance.  Indeed, the record reflects that those clinicians have specialized training and experience in mental health care and, thus, are competent to determine whether the Veteran meets the criteria for a diagnosis of PTSD under the DSM-IV, or whether his symptoms, at the very least, warrant additional clinical testing.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Moreover, the Board has no independent basis to question those clinicians' findings absent competent medical evidence to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and may not base decisions on its own unsubstantiated medical conclusions).  No such evidence has been presented here.  

In this regard, the Board considers it significant that Veteran has declined to rebut the unfavorable diagnostic findings of his VA clinicians with medical evidence suggesting that a diagnosis of PTSD is warranted.  He also has not submitted other medical opinion evidence in support of his claim, nor authorized VA to elicit such information on his behalf.  Accordingly, the Board finds that, to the extent such evidence exists but has not been obtained, the responsibility lies with the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street). 

Clearly, the Veteran himself believes he has PTSD, and his opinion is endorsed by his representative, as evidenced by parties' written statements.  See December 2005 Statement in Support of Claim for Service Connection for PTSD; July 2011 Informal Hearing Presentation and July 2013 Written Brief Presentation of The American Legion.  Each of these parties is competent to opine on matters that lie within the realm of common medical knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Such matters, however, do not include the diagnosis of PTSD, which requires clinical expertise.  See Jandreau v Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (noting that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Accordingly, the Board finds that the evidence submitted by the Veteran, including his own assertions and those of his representative, are insufficient to establish that he has PTSD when his treating clinicians have concluded otherwise.  It follows that the threshold requirement for service connection for PTSD has not been met and the Board must instead consider whether to grant VA benefits for any other acquired psychiatric disabilities on a direct or secondary basis.  See Hickson, Wallin, supra.

Turning to the initial Hickson and Wallin elements, the Veteran's claims file contains recent and historical diagnoses of Axis I drug-induced organic affective syndrome, polysubstance abuse, and cocaine, alcohol, and nicotine abuse, in remission, as well as Axis II antisocial personality disorder.  See, e.g., March 2013 VA Outpatient Treatment Note; November 2001 VA Nursing Inpatient Note.  Each of these diagnoses may be considered evidence of current disability in accordance with the precedential guidance from the Veterans Court.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, the Board finds that such evidence is enough to satisfy the threshold criterion for service connection.  However, the remaining requirements have not been sufficiently substantiated on either a direct or secondary basis.

In this regard, the Board observes, first and foremost, that applicable law prohibits a grant of direct service connection for disabilities predicated on drug or alcohol abuse, or other illicit activity.  38 U.S.C.A. §§ 1110, 1131 (West 2002); Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  Likewise, personality disorders fall outside the category of diseases or injuries for which service connection may be directly established.  See 38 C.F.R. §§ 4.9, 4.127 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).  Accordingly, as the Veteran's current DSM-IV diagnoses are all limited to substance abuse and personality disorders, his claim for service connection for such disorders is effectively barred under a direct theory of entitlement. 

Even assuming, arguendo, that the Veteran had a current acquired psychiatric disability for which direct service connection was legally permitted, such an award would be unwarranted in this instance.  That is because the rest of the three-part Hickson test (i.e., the elements of in-service incurrence/aggravation and nexus) have not been met.

With respect to the second Hickson element, the Veteran's service treatment records are silent for any complaints or clinical findings of mental health problems.  Such a lack of contemporaneous in-service evidence, however, is not necessarily fatal to a claim for direct service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  For this reason, the Board has carefully considered the Veteran's alleged in-service stressors, specifically, his assertions of being harassed by supervisors and peers due to his speech impediment and of incurring additional psychiatric trauma from witnessing a paratrooper leap to his death.  

The Veteran's service records confirm that he was treated for a speech impediment while on active duty.  However, those records also show that, rather than experiencing harassment, he received positive feedback for the improvement he demonstrated in the course of such therapy.  Moreover, the Veteran's claims file is otherwise silent for any contemporaneous evidence of in-service harassment by his superiors or peers.  The Board recognizes that the representative for the Veteran has effectively argued that he was reluctant to report such harassment and that, consequently, the only manifestation of that in-service stressor was a documented decline in performance.  See July 2011 Informal Hearing Presentation (noting that Veteran was counseled in service for his declining motivation and decreased productivity and that this "could [have] be[en] the result of undue harassment from his peers").  Nevertheless, the Board considers such an isolated finding insufficient to substantiate that initial alleged in-service stressor, in the absence of any other corroborating evidence.  

The Board also finds that the evidence of record does not establish that the Veteran witnessed a fatal paratrooper landing, as he now maintains.  Tellingly, he has not responded to the AOJ's requests for additional information regarding the time and place of that second alleged in-service stressor.  Consequently, the AOJ has determined that there is insufficient information to submit to the Joint Services Records Research Center for independent verification.  See August 2007 SOC.  The Board finds no reason to disturb the AOJ's determination as neither the Veteran nor his representative has responded with any evidence suggesting that further stressor verification efforts are warranted.   

Even if the Board were to concede the occurrence of one, or both, of the foregoing in-service stressors, or to accept that the Veteran otherwise incurred psychiatric trauma during his active military service, the third and final Hickson element would not be met absent probative evidence linking such in-service trauma to one or more current acquired psychiatric disabilities.  No such evidence of an in-service nexus has been presented here.  

Instead, the VA clinicians who have treated the Veteran have consistently attributed his mental health problems to his history of illicit drug and alcohol abuse.  See, e.g., VA Mental Health Records dated November 2001, January 2003, May 2007, and March 2013.  The Veteran has not presented any medical evidence to rebut their findings and the Board is unable to independently refute them on his behalf.  See Colvin, 1 Vet. App. at 175.  Moreover, just as those clinicians' training and experience lend weight to their findings that the Veteran does not have PTSD, such credentials likewise bolster the value of their etiological opinions regarding the psychiatric disabilities that he does have.  See Black, 10 Vet. App. at 284.  Conversely, the Veteran himself has not been shown to possess any clinical training or experience and, thus, lacks the requisite expertise to render such opinions on his own behalf.  See Jandreau, 492 F.3d at 1377.  

There is no other evidence of record that directly relates any current acquired psychiatric disability to the Veteran's active military service.  Indeed, he has not alleged, and the record has not otherwise shown, that his mental health problems have persisted on a continuous basis since his military discharge.  Even if such a showing had been made, however, continuity of symptomatology is no longer sufficient to establish in-service nexus with respect to non-psychotic acquired psychiatric disorders, which lie beyond the scope of 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331, 1337-1338 (Fed. Cir. 2013).  Therefore, absent any complaint or clinical finding of psychosis, the final Hickson requirement remains unmet with respect to the Veteran's claim.  Accordingly, the Board concludes that service connection for an acquired psychiatric disability is not warranted on a direct basis.

Nor is service connection warranted on a secondary basis.  The Board recognizes that, in addition to meeting the initial element of Wallin based upon his current psychiatric diagnoses, the Veteran has fulfilled the second part of this test by virtue of his service-connected disabilities (identified as patellar enthesopathy, tendonitis, and degenerative disease with Osgood Schlatter of the left knee, and residuals of a right wrist ganglion cyst with scarring).  See 38 C.F.R. § 3.310; see also Wallin, 11 Vet. App. at 512.  Nevertheless, he has failed to satisfy the third and final Wallin requirement as a link between one or more of his current psychiatric diagnoses and service-connected disabilities has not been established.

In contemplating this question of secondary nexus, the Board recognizes that, notwithstanding the bar to direct service connection for drug or alcohol abuse, or other illicit activity, VA benefits may be granted for a substance abuse disorder that is shown to be a secondary disability, or symptom, of a disability, which was caused or aggravated in service and is not itself the product of willful wrongdoing.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

Similarly, while personality disorders are not considered diseases or injuries for VA benefits purposes, secondary service connection may still be established if the evidence shows that a separate acquired psychiatric disability was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  See 38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2013); see also Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).  

While mindful of these secondary theories of entitlement, however, the Board finds that neither has been met in the instant case.  Indeed, the Veteran has neither alleged nor shown that his illicit drug use, or his abuse of nicotine and alcohol, is a symptom of, or otherwise related to, his left knee disability or his ganglion cyst residuals with scarring.  Nor has he demonstrated that one or more of those service-connected disabilities superimposed upon any preexisting personality disorder.  

The Veteran has not been awarded service connection for any other disabilities and, thus, the Board is without further grounds to consider whether VA benefits may be granted for his substance abuse or personality disorders on the basis of secondary causation or aggravation.  Moreover, absent any other evidence of a secondary nexus, the Board finds that, just as the Hickson requirements have not been fully met in this case, the elements of Wallin also have not been substantiated.

In summary, the Board finds that the evidence of record is insufficient to satisfy the Hickson and Wallin tests and that service connection is therefore unwarranted on either a direct or secondary basis.  The Veteran is also not entitled to service connection under any other theories of entitlement, including the presumptive provisions outlined above.  

In reaching these conclusions, the Board remains sympathetic to the Veteran and does in any way wish to diminish his years of active military service.  Nevertheless, the preponderance of the evidence weighs against his claim for service connection for PTSD, or another acquired psychiatric disability.  Accordingly, while the Board has considered the benefit of the doubt doctrine, that rule is inapplicable and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability is denied.


REMAND

Pursuant to the Board's prior remand, the AOJ issued a June 2012 rating decision granting service connection and assigning an initial 10 percent rating for the Veteran's left knee patellar enthesopathy, tendonitis and degenerative disease with Osgood Schlatter.  Thereafter, the Veteran submitted a November 2012 written statement asserting that an initial higher evaluation was in order for that service-connected left knee disability.  See November 16, 2012, VA Form 21-4138, Statement in Support of Claim.  The Board considers that statement, which has been associated with the Veteran's electronic claims file, to be tantamount to a timely Notice of Disagreement (NOD) with the initial assigned rating.  See 38 C.F.R. § 20.201; see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (indicating a NOD need not contain any magic words or phrases).  Thus, in the absence of a full grant of the benefits sought on appeal - i.e., the assignment of a 100 percent left knee evaluation, effective the date of service connection - an SOC is warranted.  

The Board acknowledges that, since the filing of the November 2012 NOD, the Veteran's request for an initial higher left knee rating has been considered, and denied, in a July 2013 rating decision.  However, that rating decision, which is now part of the electronic record, is not accompanied by a summary of the pertinent laws and regulations with respect to claim denied therein.  As such, it does not constitute an effective substitute for an SOC.  See 38 U.S.C.A. § 7105(d)(1)(B) (West 2002); 38 C.F.R. § 19.29(b) (2013).  Therefore, to put this appeal in the correct procedural posture, the Board finds that, on remand, an SOC should be issued that specifically addresses the Veteran's claim for an initial rating in excess of 10 percent for his service-connected left knee disability.  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is REMANDED for the following action:

Issue the Veteran and his representative a Statement of the Case in response to the November 2012 Notice of Disagreement with the initial 10 percent rating assigned for the service-connected left knee disability (identified as left knee patellar enthesopathy, tendonitis and degenerative disease with Osgood Schlatter).  

Afford the Veteran an appropriate amount of time to submit a Substantive Appeal (VA Form 9 or the equivalent).  Thereafter, certify the issue to the Board, if appropriate.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


